889 F.2d 1084Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael L. BROWN, Plaintiff-Appellant,v.James E. JOHNSON, Warden, Captain Barksdale, SargeantHuddleson, Sargeant Stith, Defendants-Appellees.
No. 89-6668.
United States Court of Appeals, Fourth Circuit.
Submitted July 10, 1989.Decided Oct. 6, 1989.

Michael L. Brown, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael L. Brown appeals from the magistrate's* order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Brown v. Johnson, C/A No. 89-301-R (W.D.Va. May 30, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



*
 By consent, this matter was transferred under 28 U.S.C. Sec. 636()(2) to the magistrate